Broyles, J.,
dissenting. As I see it, the controlling issue in this case is whether Sloan and Duncan were partners with Haley, or merely his agents. Ordinarily, to constitute a partnership, the parties must have a joint interest in the profits and losses. It has been held, however, that a joint interest in the profits alone may constitute a partnership. To have been partners with Haley, Sloan and Duncan must at least have had a joint interest with him in the profits of the transaction in question. In my opinion the plaintiffs’ evidence shows that Sloan and Duncan had a common interest, only with Haley in the profits of the transaction, and therefore they were not partners with Haley. The record shows that neither Duncan nor Sloan had an option to purchase the land involved, but that they merely knew a man — one McMillan — who did have such an option, and that through their efforts Haley secured this option from McMillan. In my judgment the plaintiffs’ evidence showed that Duncan and Sloan were merely the agents of Haley, and that their agency was revoked by Haley, and by the death of Duncan.
I do not think that the decision of the Supreme Court in Hines v. Johnston, 95 Ga. 629, is controlling in this case, for there it was distinctly agreed that, after enough of the land was sold to repay *636the purchase-money .with interest, Hines was to have a third interest in the remaining land, or in the proceeds of all subsequent sales. There was no such contract in the instant case. I think the action was properly nonsuited.